 Case 3:18-cv-00103-NKM Document 66 Filed 08/10/21 Page 1 of 1 Pageid#: 954




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division

TANNER HIRSCHFELD;                                   )
NATALIA MARSHALL,                                    )
                                                     )
       Plaintiffs,                                   )
                                                     )
J. COREY FRASER;                                     )
BATTLEFIELD FIREARMS                                 )
                                                     )
       Prospective Intervening                       )
             Plaintiffs                              )
                                                     )
v.                                                   )       Case No. 3:18-CV-00103
                                                     )
BUREAU OF ALCOHOL,                                   )
TOBACCO, FIREARMS                                    )
AND EXPLOSIVES, ET AL.,                              )

               Defendants.

                                     NOTICE OF APPEAL

       Notice is hereby given that Prospective Intervening Plaintiffs, John Corey Fraser

(hereinafter “Corey Fraser”) and Battlefield Firearms, trade name of QMF.Wyatt, LLC

(hereinafter “Battlefield”) appeal to the United States Court of Appeals for the Fourth Circuit from

the Final Order entered in this cause on July 28, 2021 and all adverse rulings subsumed therein.

       Dated: August 10, 2021.


                                                     Respectfully submitted,

                                                     ______/s______________
                                                     Elliott M. Harding, Esq. VSB# 90442
                                                     Counsel for the Prospective Plaintiffs
                                                     Harding Counsel, PLLC
                                                     608 Elizabeth Ave.,
                                                     Charlottesville, VA 22901
                                                     P: 434-962-8465
                                                     E: Elliott@HardingCounsel.com
